MB. CHIEF JUSTICE JAMES T. HARRISON
delivered the Opinion of the Court.
This cause is a companion case to No. 10510, State ex rel. Frelich v. District Court, 141 Mont. 169, 375 P.2d 1016, in which an opinion has been filed today. Both cases were filed at the same time and argued together. Except for the difference in parties, relators, and the property and award involved, the proceedings in the district court followed the same pattern as in Cause No. 10510, and for that reason what has been held in our opinion therein applies with equal effect here.
The motion to quash is denied and the order entered by the district court on August 27, 1962, is hereby vacated and set aside.
It is so ordered.
MB. JUSTICES ADAIR, CASTLES, JOHN C. HABBISON, and The HONOBABLE E. GABDNEB BBOWNLEE, District Judge, sitting in place of MB. JUSTICE DOYLE, concur.